t c summary opinion united_states tax_court margaret payne petitioner v commissioner of internal revenue respondent docket no 3517-12s filed date margaret payne pro_se frederick c mutter for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for tax years and respectively respondent also determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively after concessions the issues for decision are whether petitioner is entitled to deductions for charitable_contributions for the years in issue and whether she is liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when her petition was filed petitioner agrees that she failed to report gambling winnings of dollar_figure for in the notice_of_deficiency respondent included said amount as additional income and also allowed petitioner an additional gambling loss in the identical amount at the time of trial petitioner was employed by the internal_revenue_service irs as a revenue_agent in the manhattan office at that time she had worked as a revenue_agent for years and had been employed by the irs for years petitioner graduated from college with two majors and a minor in accounting finance and economics and has completed some graduate work in forensic accounting she has also passed some parts of the c p a exam and at the time of trial was working at passing the remaining parts during the years in issue petitioner frequented casinos in atlantic city new jersey petitioner visited casinos approximately three times per month and generally played the slots and sometimes played card games as well petitioner sometimes used cash to gamble and other times she used a line of credit provided by the casino petitioner asserts that as she won money at the casinos during the years in issue she made cash contributions from her winnings to the living stone baptist church lsbc in brooklyn new york lemuel m mobley was the pastor of the church at the time of trial and had been the pastor of lsbc for years during the years in issue there were approximately to members of the church pastor mobley knew all the members by name and face guests frequently attended lsbc and each sunday the number of guests varied from none to a few each sunday after services pastor mobley would personally greet all persons in attendance there are baskets in lsbc where congregants can make donations the donations are generally made in cash sometimes placed in the basket without an envelope and other times placed in envelopes with a congregant’s name written on the envelope after the sunday service designated church members and or trustees count and record the contributions a record is kept of the contributions made each sunday and a report is made each week to the pastor as to the amounts of the contributions including names of the contributors to the extent the contributions were identified at the end of each year lsbc provided a letter to each congregant upon request reflecting the congregant’s annual contributions lsbc required the congregant to personally pick up his or her letter and to sign for it to acknowledge that he or she had received a letter reflecting annual contributions juanita stevenson has worked as a secretary for the irs since ms stevenson works at the same manhattan office building as petitioner and she and petitioner met when they were both working in taxpayer services at the irs ms stevenson and petitioner have been friends and sometimes coworkers although they worked in different sections at the irs at the time of trial ms stevenson has been a member of lsbc for years she regularly attends sunday services and has volunteered in various ministries of lsbc petitioner timely filed form sec_1040 u s individual_income_tax_return for and the returns were filed as married_filing_separately on her return petitioner reported gambling winnings and gambling_losses of dollar_figure as indicated the parties agree that the gambling winnings and losses for were dollar_figure petitioner also claimed a deduction for charitable_contributions of dollar_figure for of this amount respondent disallowed a purported cash contribution to lsbc of dollar_figure on her return petitioner reported gambling winnings and losses of dollar_figure no adjustments were made to the gambling winnings and losses for petitioner also claimed a deduction for charitable_contributions of dollar_figure for of this amount respondent disallowed a deduction for a purported cash contribution to lsbc of dollar_figure during the examination of petitioner’s and returns respondent’s agent questioned petitioner about the claimed charitable_contribution deductions in response to the examination petitioner provided the examining agent with copies of purported letters from lsbc the letters purported to be on the letterhead of lsbc are dated date and date and state that petitioner made contributions to lsbc in and of dollar_figure and dollar_figure respectively the letters are purportedly signed by pastor mobley after receipt of the aforementioned letters the examining agent contacted lsbc to ascertain whether petitioner was a member and whether in fact she had made contributions to lsbc pastor mobley spoke with the examining agent ms cohen and advised that petitioner was not a member of lsbc that he did not know petitioner and that petitioner had not made any contributions to lsbc he advised that the letters reflecting contributions were not signed by him and that the letterheads were a cut and paste job following his meeting with the revenue_agent pastor mobley advised the congregation at a sunday service that an irs agent was conducting an investigation concerning alleged contributions to lsbc and asked the congregation whether anyone knew petitioner after the service juanita stevenson came forward and advised pastor mobley that she knew petitioner ms stevenson advised that petitioner sometimes went by the nickname schouchi at some later point petitioner contacted pastor mobley to discuss this matter there are varying accounts from the parties as to what was discussed and what pastor mobley also indicated that his name was misspelled on both letters happened next pastor mobley wrote a letter dated date where he stated as follows i am writing this letter to recant statements that i made in a previous letter dated april 7th that was written as it relates to margaret payne i stated that i didn’t know who she was because she was using another name the amounts of money she stated that she gave were true she pieced together a financial statement and stated to me that she had one of her children to sign my name after sunday morning worship on sunday april 10th nita stevenson came to my office and admitted that she was margaret payne she stated that she was sorry for what she had done she asked for forgiveness and i forgave her for what she had done to me as well as to the church i did not give her or anyone else permission to sign my name on any document mrs cohen from the irs office called for a few days at least three to four times a day she stated that whomever she talked to told her that the living stone church was a small church and that nobody in this church could give that amount of money her attitude was not appropriate and especially when i found out whom margaret payne was she talked to me as if i didn’t know what i was doing i didn’t like the way she talked to me at all pastor mobley signed two letters dated date indicating that petitioner had made contributions to lsbc in and of dollar_figure and dollar_figure respectively pastor mobley provided three contradictory explanations as to the events at one point he stated that the letters actually represent contributions from ms stevenson at another point he indicated that he may have confused petitioner with ms stevenson and at another point he suggested that petitioner had promised to make a contribution at some later point in return for these letters discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the sec_7491 requirements i charitable_contributions sec_170 allows deductions for charitable_contributions made during a taxable_year provided the taxpayer verifies the contributions taxpayers are required to substantiate donations made by cash or check via canceled checks receipts from the donee showing the donee’s name and the date and amount of the donation or other reliable written records sec_1_170a-13 income_tax regs we must decide whether petitioner has satisfied her burden of establishing that she made contributions of dollar_figure and dollar_figure in and respectively the record in this matter is full of inconsistencies contradicting testimony fabricated documents and simple untruths sorting through the testimony of three witnesses each of whom not only contradicted the testimony of the others but also contradicted his or her own testimony and documents leads the court to conclude that petitioner’s only motivation in this case was a misguided and inept attempt to support claimed charitable_contribution deductions through a fictional account of the past petitioner was not a member of lsbc during the years in issue pastor mobley was clear that he knew all his congregants by name and face and that he did not know petitioner pastor mobley apparently first met petitioner in after the examination of petitioner’s tax returns commenced it seems improbable that petitioner ever attended lsbc and even less probable that she made donations in any amount it appears highly probable that petitioner in concert with her longtime friend and fellow irs employee cut and pasted stationery from lsbc and provided the same to the irs agent examining the returns in an attempt to support the claimed deductions that attempt failed when the irs agent attempted to verify the reported contributions with pastor mobley the pastor made clear that he did not authorize the receipts to be prepared or issued on lsbc stationery nor did he sign any such receipts even after these false documents were exposed by the examining revenue_agent petitioner continued to pursue her efforts to obtain documents in support of the reported contributions pastor mobley subsequently wrote letters appearing to support the claimed charitable_contributions to lsbc pastor mobley presented various contradicting versions of the past while the prevailing stories vary one matter of which we are absolutely certain is that petitioner has not presented any credible_evidence that she made the contributions to lsbc reported on her and tax returns petitioner has not established that she is entitled to the claimed deductions and respondent’s determinations are accordingly sustained ii accuracy-related_penalties sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a failure to exercise due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite respondent determined the accuracy-related_penalty for each year was due to negligence or disregard of rules or regulations petitioner claimed deductions on her and returns for purported contributions that she is unable to substantiate respondent’s burden of production under sec_7491 has been satisfied the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that she acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioner offered no argument or other evidence to show that there was reasonable_cause for the deductions claimed and that she acted in good_faith with respect to the underpayments we are satisfied that petitioner who has been employed as an irs revenue_agent for a number of years did not make a good- faith effort to properly determine her and federal_income_tax liabilities and that the underpayments result from her very deliberate and knowing attempt to reduce her tax_liabilities accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalty for and to reflect the foregoing decision will be entered for respondent
